DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 3/23/22 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/22.

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, “camber” should be “chamber”.  Appropriate correction is required.

Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,288,178. Although the claims at issue are not identical, they are not patentably distinct from each other because they include many of the same limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Stogner US 2,813,695.
	Regarding claim 1, Stogner discloses an apparatus, comprising: an insert element 16 configured to be installed (the examiner would like to note that the only thing positively claimed is the insert element and nothing else, since it says “configured to be installed” the insert element only needs to be capable of doing so) within an internal chamber (inside 10) of a body 10 of a valve, the body having a flow passage 11 and 12 extending therethrough and intersecting the internal chamber; in which the chamber has a surface 15 that joins the flow passage (part of chamber having a surface that the insert contacts in the area of the flow passage) and has a groove formed therein, the groove surrounding the flow passage and extending along a non-planar path (this groove is not necessary for the insert to fit in chamber and does not have patentable weight); in which the insert element is configured to at least partially surround a rotatable plug 25 positioned within the body and having a fluid passage 26 extending therethrough; in which the insert element has a fluid opening 20 extending therethrough; and in which the insert element has a non-planar outer surface configured to engage a seal installed within the groove (curved around the plug thus is a non-planar outer surface).
	Regarding claim 2, Stogner discloses kit, comprising: a plurality of the apparatus of claim 1 (there are two inserts 16).
	Regarding claim 3, in which the insert element is characterized by a curved inner surface (see Figs. 3-5, inner 16 that contacts plug 25).
	Regarding claim 4, in which the surface of the chamber is complementary to a portion of the curved side of a cone (15 is tapered so is a cone).
	Regarding claim 5, in which an inner surface of the insert element is configured to mate with an outer surface of the rotatable plug (see Figs. 1 and 3, at 23).
	Regarding claim 6, in which the rotatable plug is movable between an open position that permits flow of fluid through the chamber (when 26 is aligned with 20, 11, and 12), and a closed position that blocks flow of fluid through the chamber (Fig. 3).
	Regarding claim 7, in which the insert element is configured to be in a sealing engagement with the rotatable plug when the rotatable plug is in the closed position (see Fig. 3).
	Regarding claim 8, in which the fluid opening of the insert element has one end opening at a concave inner surface, and an opposed end opening at the non-planar outer surface and is fully enclosed between the ends (see Figs. 1 and 3-5).
	Regarding claim 9, in which the non-planar outer surface of the insert element is congruent with a portion of the curved side of a cone (see Fig. 1, is a portion of a cone).
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Neal et al. US 6,655,658.
Regarding claim 1, Neal discloses an apparatus, comprising: an insert element 36 configured to be installed (the examiner would like to note that the only thing positively claimed is the insert element and nothing else, since it says “configured to be installed” the insert element only needs to be capable of doing so) within an internal chamber (inside 10 at 18) of a body 10 of a valve, the body having a flow passage 14 and 16 extending therethrough and intersecting the internal chamber; in which the chamber has a surface 18a that joins the flow passage (part of chamber having a surface that the insert contacts in the area of the flow passage) and has a groove formed therein, the groove surrounding the flow passage and extending along a non-planar path (this groove is not necessary for the insert to fit in chamber and does not have patentable weight); in which the insert element is configured to at least partially surround a rotatable plug 20 positioned within the body and having a fluid passage 20a extending therethrough; in which the insert element has a fluid opening 36a extending therethrough; and in which the insert element has a non-planar outer surface configured to engage a seal installed within the groove (curved around the plug thus is a non-planar outer surface).
Regarding claim 2, Neal discloses kit, comprising: a plurality of the apparatus of claim 1 (there are two inserts 36 and 38).
Regarding claim 3, in which the insert element is characterized by a curved inner surface (see Figs. 2-3, inner 36 that contacts plug 20).
Regarding claim 4, in which the surface of the chamber is complementary to a portion of the curved side of a cone (18a is tapered so is a cone).
Regarding claim 5, in which an inner surface of the insert element is configured to mate with an outer surface of the rotatable plug (see Figs. 2 and 3).
Regarding claim 6, in which the rotatable plug is movable between an open position that permits flow of fluid through the chamber (when 20a is aligned with 36a, 36b, 14 and 16), and a closed position that blocks flow of fluid through the chamber (Fig. 2).
Regarding claim 7, in which the insert element is configured to be in a sealing engagement with the rotatable plug when the rotatable plug is in the closed position (see Fig. 2).
Regarding claim 8, in which the fluid opening of the insert element has one end opening at a concave inner surface, and an opposed end opening at the non-planar outer surface and is fully enclosed between the ends (see Figs. 2-3).
Regarding claim 9, in which the non-planar outer surface of the insert element is congruent with a portion of the curved side of a cone (see Figs. 1-3, is a portion of a cone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stogner US 2,813,695 in view of Grosboll US 2,497,448.
	Regarding claim 1, Stogner discloses everything as cited in 102 rejection above except a groove formed therein, the groove surrounding the flow passage of the chamber surface and extending along a non-planar path. Grosboll discloses a groove 24 surrounding a flow passage 21 formed in the body surface 23 and contains O-ring seal 26 (col. 2, lines 46-51).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Stogner to the valve body surface as disclosed by Grosboll as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Stogner’s cap 17.
	Claims 2-9 are the same as in the 102 rejection to Stogner above.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. US 6,655,658 in view of Grosboll US 2,497,448.
	Regarding claim 1, Neal discloses everything as cited in 102 rejection above except a groove formed therein, the groove surrounding the flow passage of the chamber surface and extending along a non-planar path. Grosboll discloses a groove 24 surrounding a flow passage 21 formed in the body surface 23 and contains O-ring seal 26 (col. 2, lines 46-51).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Neal to the valve body surface as disclosed by Grosboll as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Neal’s cap 30.
	Claims 2-9 are the same as in the 102 rejection to Neal above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grosboll Hauffe, Leopold, Mueller and Sands all clearly disclose non-planar seal grooves surrounding the flow passages and is a well-known feature for the past 75 years.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921